Citation Nr: 1642392	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for service-connected residuals of a fracture of the fifth metacarpal of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1974 to January 1977 and from January 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for a compensable disability rating for service-connected residuals of fracture, left hand, fifth metacarpal. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left hand fifth metacarpal disability has primarily been manifested by pain of varying levels depending on the weather and extent of use of the hand; the Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the left fifth metacarpal, the finger has not been amputated, and the symptoms are not productive of loss of use of the hand.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a compensable disability rating for service-connected residuals of fracture of the fifth metacarpal of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on occupational functioning. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  An October 2012 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim, and informed him of the steps VA had taken and what he should do moving forward.  Consequently, the Board finds that VA's duty to notify has been satisfied.

The duty to assist has also been met in this case.  VA treatment records and lay statements submitted by the Veteran have been associated with the file.  VA treatment records which cover treatment from July 2004 to July 2009 were provided by the Black Hills VA Healthcare System in October 2012.  The Veteran has not stated, and the record does not otherwise indicate that the Veteran continued or resumed treatment and/or that there remain any outstanding VA treatment records.  The Veteran was offered the chance to present testimony before the Board, but declined the opportunity on his VA Form 9.  Finally, the Veteran was provided with a VA examination in November 2012 to assess the current severity and manifestations of his service-connected left fifth metacarpal disability.  The examiner noted review of the claims file, documented the Veteran's reported subjective symptomatology, and performed various tests to evaluate limitation of motion, strength, and pain.  The Board finds the examination to be adequate for adjudicatory purposes.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Neither the Veteran nor his representative have asserted that his left fifth metacarpal disability has worsened in severity since the most-recent examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159 (c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca, 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III. Left Fifth Metacarpal

The RO granted the Veteran's claim for service connection for residuals of fracture, left hand, fifth metacarpal in an October 2004 rating decision and assigned a noncompensable disability rating effective June 7, 2004.  In October 2012, the Veteran submitted a claim stating that he felt it was more disabling due to pain, discomfort, and limitations.

The Veteran underwent VA examination of the hand in November 2012.  The Veteran reported increased cramping and pain in the left hand since his prior examination in 2004, and indicated that he has trouble holding up storm doors with his left hand and experiences flare-ups in pain with repetitive motion, gripping and holding with the left hand, and changes in the weather.  The Veteran did not indicate that he was then undergoing or seeking treatment.  Physical examination of both hands demonstrated no limitation of motion or evidence of painful motion for any finger or thumbs, and no additional limitation of motion following three repetitions of motion.  Following repetitive motion testing, there was no gap between the thumb pad and fingers, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips, and no limitation of extension for the index finger or long finger.  The Veteran was noted to have pain on palpation for the joints or soft tissue of the left hand.  Hand grip was full (5/5) for both hands, and there was no ankylosis of the thumb and/or fingers. The examiner found that there was not resulting functional impairment for the left fifth metacarpal such that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing did not demonstrate the presence of arthritis, but did include abnormal findings of a "heterogeneous intramedullary density and indistinct endosteum involving the [fifth] metacarpal, may related to prior trauma, as per provided clinical history."  The examiner wrote that the condition affected the Veteran's ability to work due to limits in gripping/holding with the left hand.  Review of the file demonstrated no lost time from work, and the examiner remarked that the Veteran is able to change duties if the left hand is bothersome on a particular day.

Finally, in January 2013, the Veteran submitted his VA Form 9 perfecting his appeal to the Board.  He included a statement that he felt that his service connected disability warranted a compensable disability rating because, especially when the weather is cold or his left hand is tired, he has problems with gripping items such as a hammer due to pain and discomfort in his left hand, fifth metacarpal, which at times makes it hard for him to do his job.  He also stated that, at times, the pain radiates up the inside of his arm from the little finger all the way to his shoulder, and sometimes gets so bad he cannot move his arm.  The Veteran stated that he experiences extra pain when the hand is wet and he goes outside, and stated that his symptoms are "[r]eally affecting [his] ability to do [his] job and if it gets any worse, may cause limitations on job which could cause employment problems."

Upon review of the record, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1   (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger; thus, an increased rating cannot be awarded on that basis.
 
Review of the schedular criteria also does not indicate that there exists another Diagnostic Code more analogous to the service-connected disability, and no medical examiner or evidence of record has suggested a level of impairment akin to amputation of the left fifth metacarpal.  See 38 C.F.R. § 4.71a, DC 5156.  The Board has also considered whether the Veteran's service-connected little finger impacts the functional capabilities of his other fingers.  The evidence does not reflect any impairment of function of the Veteran's other fingers on his left hand that is attributable to his service-connected disability.  Although the Veteran has described difficulties with gripping with the left hand under certain circumstances due to pain from the left fifth metacarpal and has stated that the pain from the finger sometimes radiates up his arm to his shoulder, physical examination and other medical evidence of record did not indicate that the Veteran had muscular or neurological disability under which the Veteran's residuals of fracture, left hand, fifth metacarpal which would be more appropriately evaluated using corresponding diagnostic codes.  The VA examination showed full grip strength and no limitation of motion either before or after repetitive use testing of the left fifth metacarpal.  The Veteran's other fingers of the left hand also were not shown on testing to have functional impairment.  The only abnormal findings at the November 2012 examination were tenderness or pain on palpation for the joints or soft tissue for the left hand (not specifying whether or not such was limited to the fifth metacarpal or the left hand more generally) and imaging showing abnormalities limited to the inside of the bones of the left fifth metacarpal.  Even assuming that the tenderness of the joints/soft tissue was not limited to the left fifth metacarpal and instead involved the whole left hand, the Veteran has only been awarded service connection for disability of the left fifth metacarpal.  The Veteran has not claimed service connection for other left hand disability secondary to the service-connected left fifth metacarpal disability, and the evidence of record does not otherwise demonstrate a more diffuse left hand injury that has been shown to be caused or aggravated by such.  

The Board notes that the Veteran is competent to describe his symptoms, but lacks the medical education, training, and expertise needed to identify an underlying diagnosis and etiology for any other potential disability affecting the left hand, as this involves complex medical principles and considerations that are not within the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  It is therefore found that the Veteran's service-connected residuals of fracture, left hand, fifth metacarpal is appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, and that a noncompensable evaluation is warranted.  While the Board concedes that the Veteran experiences pain to the joint, as noted above, there is no "minimum compensable rating for the joint" of the fifth metacarpal for which a compensable rating could be awarded under 38 C.F.R. § 4.59 and the holding in Burton v. Shinseki, 25 Vet. App. 1.

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left fifth metacarpal disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Considering the first step in the analysis, in this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  Although pain in the finger leading to impaired grip ability during flare-ups brought on by cold/wet weather is arguably not contemplated under the schedular criteria for impairment of the fifth metacarpal, there is no indication that the Veteran has been hospitalized for his disability or that the disability has markedly interfered with his employment.  While the Veteran has stated that this affects his ability to do his job, in the same statement (made in January 2013) he wrote that "if it gets any worse it may cause me to have limitation on my job which could cause me employment problems, implying that he is currently able to continue working without significant limitations on his ability to perform his job.  The Board notes that the examination report notes that the Veteran is able to change duties if his left hand is bothersome on a particular day, and that he has not lost time from work due to his service-connected left little finger disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The Veteran has also not asserted, and the evidence of record has not suggested, any combined effect or collective impact of his service-connected disabilities (residuals of fracture, left hand, fifth metacarpal and residuals of sand fly bites with slight post-inflammatory pigment change, lower legs) that create such an exceptional circumstance as to render the schedular rating criteria for each individuals service-connected disability inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran is currently employed and there is nothing to indicate that such employment is marginal.  The Veteran has stated that if his condition worsens, it could cause further limitations with work that could cause him employment problems, but he has not indicated that the current state of his left fifth metacarpal disability renders him unable to obtain or maintain substantially gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised by the record in connection with the Veteran's claim for an increased disability rating for residuals of fracture, left hand, fifth metacarpal.

Based on the foregoing, entitlement to a compensable disability rating for residuals of fracture, left hand, fifth metacarpal must denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A compensable disability rating for service-connected residuals of a fracture of the fifth metacarpal of the left hand is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


